Title: To John Adams from William Lee, 27 December 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Decr. 27. 1780
     
     Your favor of the 20th came to hand last Post. I have been confidently assured that the British Ministers, at least the greater part of them, are greatly anxious for a Peace, as they find the difficulties of carrying on the War, almost insurmountable, but the obstinacy of the King prevails and will do so, until some heavy blow frightens him and enables the Ministers to bring forward propositions of Peace, without offending their Master and loosing their Places.
     Many therefore cast an anxious eye to the South and hope that some capital blow to Cornwallis or Leslie may help them out of their present dilemmas. In wise Policy the Dutch shou’d not loose a moment in sending a convoy with Naval Stores to France, which would be the most effectual method to defeat the evident design of the English in presenting the two last most extraordinary memorials to their H. M. but for the reason above mention’d it will not be surprising if they proceed to extremitys because the more their affairs are embarrassed, the sooner will the King be compell’d to agree to Peace. For two years past I have very often warn’d the Dutch to secure well their possessions in the E. Indias, which I hope they have done, and then they may bid defiance to their Enemies.
     This moment I hear that Sir J. Yorke has quitted the Hague and that an Embargo is layed on all Dutch Vessels in England.
     Surely in this case we must have Peace in the course of a year, and in that pleasing contemplation I heartily bid you adieu.
     With high Esteem & Respect I have the honor to be Dear Sir Your most Obliged & Obedt. Hble Servt.
     
      W: Lee
     
     
      Private Letters from London by the Mail of the 19th. mention that they were greatly dejected by the last advices from Ama., that the Germans at N.Y. deserted by hundreds at a time and that there was also great desertion from the British Troops.
     
     